Appeal from an order of the County Court of Clinton County dismissing a writ of habeas corpus. The appellant had pleaded guilty to the first count of an indictment in the County Court of Bronx County, charging him with the crime of violating subdivision 2 of section 2460 of the Penal Law, in that he had feloniously compelled, induced, enticed and procured a named female to reside with him for immoral purposes. He was sentenced to a term of imprisonment which will not expire until April 26, 1960. The only point raised by the appellant is the question of the proper construction of section 2460 of the Penal Law and whether this section was properly applied in his ease. Questions of this kind cannot be raised by habeas corpus. Order unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.